IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


VERONESI BUILDING AND                   : No. 79 WAL 2016
REMODELING, INC.,                       :
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (CORVIN, DECEASED,                :
CORVIN),                                :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.